PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                      ______

Nos. 14-4202, 14-4203, 14-4204, 14-4205, 14-4206, 14-4602
                        & 14-4632
                         ______

       IN RE: LIPITOR ANTITRUST LITIGATION

Rite Aid Corporation; Rite Aid Hdqtrs. Corporation; JC (PJC)
USA, LLC; Maxi Drug, Inc. d/b/a Brooks Pharmacy; Eckerd
                        Corporation,
                                  Appellants in No. 14-4202

    Walgreen Company; The Kroger Co.; Safeway, Inc.;
      Supervalu, Inc.; HEB Grocery Company L.P.,
                               Appellants in No. 14-4203

                     Giant Eagle, Inc.,
                                   Appellant in No. 14-4204

           Meijer, Inc.; Meijer Distribution, Inc.,
                                   Appellants in No. 14-4205

  Rochester Drug Co-Operative, Inc.; Stephen L. LaFrance
  Pharmacy, Inc. d/b/a SAJ Distributors; Burlington Drug
  Company, Inc.; Value Drug Company; Professional Drug
     Company, Inc.; American Sales Company LLC,
                                  Appellants in No. 14-4206
A.F.L.-A.G.C. Building Trades Welfare Plan; Mayor and City
 Council of Baltimore, Maryland; New Mexico United Food
  and Commercial Workers Union’s and Employers’ Health
and Welfare Trust Fund; Louisiana Health Service Indemnity
Company, d/b/a Blue Cross/Blue Shield of Louisiana; Bakers
 Local 433 Health Fund; Twin Cities Bakery Workers Health
and Welfare Fund; Fraternal Order of Police, Fort Lauderdale
Lodge 31, Insurance Trust Fund; International Brotherhood of
    Electrical Workers Local 98; New York Hotel Trades
Counsel & Hotel Association of New York City, Inc., Health
   Benefits Fund; Edward Czarnecki; Emilie Heinle; Frank
   Palter; Andrew Livezey; Edward Ellenson; Jean Ellyne
  Dougan; Nancy Billington, on behalf of themselves and all
                  others similarly situated,
                                    Appellants in No. 14-4602

    RP Healthcare, Inc.; Chimes Pharmacy, Inc.; James
    Clayworth, R.Ph., d/b/a Clayworth Pharmacy; Marin
Apothecaries, Inc., d/b/a Ross Valley Pharmacy; Golden Gate
  Pharmacy Services, Inc., d/b/a Golden Gate Pharmacy;
Pediatric Care Pharmacy, Inc.; Meyers Pharmacy, Inc.; Tony
Mavrantonis R. Ph., d/b/a Jack’s Drugs; Tilley Apothecaries
              Inc., d/b/a Zweber’s Apothecary,
                                    Appellants in No. 14-4632




                             2
                          ______

Nos. 15-1184, 15-1185, 15-1186, 15-1187, 15-1274, 15-1323
                        & 15-1342
                         ______

    IN RE: EFFEXOR XR ANTITRUST LITIGATION

 Walgreen, Co.; The Kroger, Co.; Safeway, Inc.; Supervalu,
Inc.; HEB Grocery Company LP; American Sales Company,
                          Inc.,
                                  Appellants in No. 15-1184

 Rite Aid Corporation; Rite Aid Hdqtrs., Corporation; JCG
(PJC) USA, LLC; Maxi Drug, Inc. d/b/a Brooks Pharmacy;
     Eckerd Corporation; CVS Caremark Corporation,
                                 Appellants in No. 15-1185

                     Giant Eagle, Inc.,
                                   Appellant in No. 15-1186

         Meijer, Inc.; Meijer Distribution, Inc.,
                                   Appellants in No. 15-1187

  Professional Drug Company, Inc.; Rochester Drug Co-
Operative, Inc.; Stephen L. LaFrance Holdings, Inc.; Stephen
    L. LaFrance Pharmacy, Inc. d/b/a SAJ Distributors;
                   Uniondale Chemist, Inc.,
                                  Appellants in No. 15-1274




                             3
 Painters District Council No. 30 Health & Welfare Fund;
                  Medical Mutual of Ohio,
                                  Appellants in No. 15-1323

A.F.L.-A.G.C. Building Trades Welfare Plan; Daryl Deino;
IBEW-NECA Local 505 Health & Welfare Plan; Louisiana
Health Service Indemnity Company d/b/a Blue Cross/Blue
 Shield of Louisiana; Man-U Service Contract Trust Fund;
  MC-UA Local 119 Health & Welfare Plan; New Mexico
    United Food and Commercial Workers Union’s and
 Employers’ Health and Welfare Trust Fund; Plumbers and
 Pipefitters Local 572 Health and Welfare Fund; Sergeants
Benevolent Association Health and Welfare Fund; Patricia
 Sutter (together “End-Payor Class Plaintiffs”) on behalf of
         themselves and all others similarly situated,
                                    Appellants in No. 15-1342
                          ______

     On Appeal from the United States District Court
            for the District of New Jersey

 (MDL 2332) / (D.N.J. No. 3-12-cv-02389) / (D.N.J. No. 3-
12-cv-02478) / (D.N.J. No. 3-12-cv-02519) / (D.N.J. No. 3-
12-cv-04115) / (D.N.J. No. 3-12-cv-04537) / (D.N.J. No. 3-
12-cv-05129) / (D.N.J. No. 3-12-cv-06774) / (D.N.J. No. 3-
                      12-cv-07561)
(D.N.J. No. 3-11-cv-05479) / (D.N.J. No. 3-11-cv-05590) /
(D.N.J. No. 3-11-cv-05661) / (D.N.J. No. 3-11-cv-06985) /
(D.N.J. No. 3-11-cv-07504) / (D.N.J. No. 3-12-cv-03116) /
               (D.N.J. No. 3-12-cv-03523)
                         ______

            ORDER AMENDING OPINION




                             4
                            ______

       At the direction of the Court, the opinion filed on April
13, 2017 is amended as follows:

Page 21, first full paragraph, third line:  is changed to
.

Page 21, first full paragraph, ninth line: delete 
before .

Page 25, only full paragraph, second line:  is
changed to .

Page 28, fourth paragraph, fourth line:  is changed to
.

Page 31, second paragraph, fourth line:  is changed to .

Page 43, first full paragraph, first line:  is changed to
.




                                5
Page 43, first full paragraph, tenth line:  is
added after 604 F.3d 98, 103 n.10 (2d Cir. 2010)>.

Page 44, first full paragraph, first line: 585
F.3d 677, the Second Circuit retained jurisdiction over a
reverse-payment case.> is changed to 585
F.3d 677, the Second Circuit retained jurisdiction over an
antitrust case presenting patent-law issues.>.

For the Court,


Marcia M. Waldron, Clerk
Date: April 19, 2017

mlr/cc: all counsel




                              6